Citation Nr: 1429438	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-28 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes.

2.  Entitlement to a compensable disability rating for diabetic nephropathy.

3.  Entitlement to disability ratings in excess of 10 percent for peripheral neuropathy of the bilateral upper extremities.

4.  Entitlement to disability ratings in excess of 20 percent for peripheral neuropathy of the bilateral lower extremities.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1963 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The weight of the probative evidence indicates that treatment of the Veteran's diabetes requires the use of insulin and the restriction of diet, but it does not require restriction of activities.

2.  The weight of the probative evidence indicates that the Veteran's diabetic nephropathy is manifested by the presence of constant albumin, but it is not manifested by edema, a definite decrease in kidney function, diastolic blood pressure predominantly 120 or more, blood urea nitrogen (BUN) of 40mg% or greater, creatinine of 4mg% or greater, or generalized poor health.

3.  The weight of the probative evidence indicates that the symptoms associated with peripheral neuropathy of the bilateral upper extremities do not approximate moderate incomplete paralysis of the ulnar nerve.

4.  The weight of the probative evidence indicates that the symptoms associated with peripheral neuropathy of the bilateral lower extremities do not approximate moderately severe incomplete paralysis of the sciatic nerve.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

2.  The criteria for a 30 percent rating, but no greater, for diabetic nephropathy have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7541 (2013).

3.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2013).

4.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings Generally

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on factors such as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).  Pyramiding, rating the same manifestation of a disability under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2013).

Increased Rating for Diabetes

The Veteran contends that he is entitled to a disability rating in excess of 20 percent for diabetes mellitus.  

Under the Diagnostic Code applicable to diabetes, a 20 percent disability rating applies to diabetes requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet.  A 40 percent disability rating applies to diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability rating applies to diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating applies to diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

The phrase "regulation of activities" means that a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

The rating criteria contained in Diagnostic Code 7913 are conjunctive.  In other words, the criteria for each higher disability rating include the criteria of each lower disability rating.  If any criterion is not met at any particular level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  Each higher rating requires the elements of the lower rating.  

The evidence of record, including VA examination reports and VA outpatient treatment records, shows that the Veteran has been prescribed insulin to maintain a satisfactory blood sugar level and that he has been placed on a restricted diet.  
At issue in this case is whether the Veteran's diabetes requires the regulation of activities that is associated with greater disability ratings for diabetes.

The Veteran underwent a VA examination in July 2010, at which time the Veteran complained of problems with fatigue, lethargy, lack of endurance, and a lack of strength.  The examiner found, however, that the Veteran did not necessarily have to avoid strenuous activities in order to prevent hypoglycemia.  There were no other specific restrictions of activities secondary to the Veteran's diabetes, providing evidence against this claim.

The Veteran underwent an additional VA examination in August 2011, at which time the Veteran reported that he usually watched television, drove, and visited shopping centers.  The Veteran reported that he did not engage in strenuous activities.  The examiner did not indicate that the Veteran's diabetes required the regulation of activities, providing more evidence against this claim.

The Board observes that the medical evidence contains numerous examples of medical providers encouraging the Veteran to exercise regularly.  For example, in July 2010, the Veteran was offered exercise counseling.  In September 2010, the Veteran was counseled to engage in exercise and activity as tolerated.  In February 2012, the Veteran was counseled on the importance of regular exercise or physical activity.  The Veteran was instructed to try to exercise at least 30 minutes three times weekly, if possible.

The Board acknowledges the lay contentions of the Veteran that his activities have been restricted as a result of his diabetes.  However, the most probative medical evidence of record does not support the contention that the Veteran's diabetes requires the restriction of activities.  Laypersons can attest to factual matters of which they have first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  While the Veteran is competent to report what he perceives through his senses, such as difficulty engaging in activities, he does not have medical training or expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board assigns the Veteran's contentions little probative weight, because the weight of the evidence of record indicates that the Veteran has not been prescribed or advised to avoid strenuous occupational and recreational activities.  The Board finds that whether the management of diabetes requires the restriction of activities or the avoidance of strenuous occupational and recreational activities is a decision that is medical in nature.  The weight of the competent evidence of record shows that restriction of activities is not required due to diabetes.  Therefore, the Board finds that a rating in excess of 20 percent for diabetes is not warranted.

It is important for the Veteran to understand that the Board has carefully considered the Veteran's accounts of the diabetic symptoms that he has experienced.  If the problems he has cited were not considered, there would be no basis for the currently-assigned 20 percent disability rating.  Upon careful consideration of the evidence of record, however, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for diabetes.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board will next consider whether the Veteran is entitled to separate evaluations for the complications associated with his diabetes.  Compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2013).  The evidence of record in the instant case indicates that the Veteran has nephropathy and peripheral neuropathy due to his diabetes.

Increased Rating for Nephropathy

The Veteran's nephropathy is currently evaluated as a noncompensable complication of the Veteran's service-connected diabetes.

Renal involvement in diabetes is rated as renal dysfunction, as follows: a noncompensable evaluation is warranted for evidence of albumin and casts with history of acute nephritis; or, hypertension noncompensable under Diagnostic Code 7101.  

Important for this case, a 30 percent rating is warranted for constant albumin or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101. 

 A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115b, Diagnostic Code 7541 (2013).

Diagnostic Code 7101, applicable to hypertension, provides for a 10 percent rating for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; also the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating applies to diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating applies to diastolic pressure predominantly 120 or more.  A 60 percent rating applies to diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

Turning to the facts in this case, the Veteran received a VA examination in July 2010.  The examiner noted that urinalysis showed a trace of protein with glucose and a small amount of blood.  Urine microalbumin screening was positive with a ratio of 136.3 mcg/mg microalbuminuria.  A complete metabolic panel showed BUN 13 mg/dl and creatinine 0.78 mg/dl.  The examiner indicated that the Veteran had apparent early diabetic nephropathy with proteinuria/microalbuminuria, but renal functions were stable.  The Veteran's blood pressure was 144/80 mmHg in the left arm and 142/76 mmHg in the right arm.  

In September 2010, the Veteran's blood pressure was measured at 131/59 mmHg and 152/61 mmHg.  In October 2010, the Veteran's blood pressure was 126/76 mmHg.  In January 2011, the Veteran's blood pressure was 125/63 mmHg, and it was noted that the Veteran had proteinuria as the result of uncontrolled diabetes.  In May 2011, the Veteran's blood pressure was 121/68 mmHg.  It was again noted that the Veteran had proteinuria as the result of uncontrolled diabetes.

The Veteran underwent an additional VA examination in August 2011.  The Veteran's blood pressure was 120/70 mmHg on the right and 124/62 mmHg on the left.  The examiner noted that the Veteran had an elevated microalbumin/creatinine ratio.  The Veteran had BUN of 14 mg/dl, creatinine  0.90 mg/dl, and albumin of 4.0 g/dl.  The Veteran's microalbumin/creatinine was 92.3 H.  The examiner observed that the Veteran had mild hyponatremia, hypoproteinemia, and elevated microalbumin/creatinine indicative of diabetic renal disease.  August 2011 blood testing indicated that liver function testing was normal.  It was noted that the Veteran had protein in his blood.  In February 2012, the Veteran's blood pressure was 143/71 mmHg.  

Upon review of this evidence, the Board finds that a 30 percent disability rating, but no greater, is warranted for the Veteran's nephropathy.  With many notations that the Veteran has proteinuria as a result of his diabetes, the Board finds that the record supports a finding, overall, that the Veteran has "constant albumin" in his urine.  A 30 percent rating is therefore appropriate.

A 60 percent disability rating is not warranted for the Veteran's nephropathy.  The record does not demonstrate the presence of edema, a definite decrease in kidney function, or hypertension to an extent at least 40 percent disabling (that is, diastolic pressure predominantly 120 or more).  Similarly, an 80 percent rating is not warranted for the Veteran's nephropathy.  The record does not show the presence of persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  

For similar reasons, a 100 percent rating is warranted for the Veteran's nephropathy.  The Veteran does not require regular dialysis, nor does his nephropathy preclude more than sedentary activity from persistent edema and albuminuria, nor has his BUN level been more than 80mg%, nor has his creatinine been more than 8mg%, nor has the Veteran shown a markedly decreased function of kidney or other organ systems, especially cardiovascular, as a result of his nephropathy.

Upon careful consideration of the evidence of record, the Board finds that the preponderance of the evidence favors the assignment of a separate 30 percent rating, but no greater, for nephropathy.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Peripheral Neuropathy

The Veteran contends that he is entitled to disability ratings in excess of 10 percent for peripheral neuropathy of the bilateral upper extremities and in excess of 20 percent for peripheral neuropathy of the bilateral lower extremities.

The Veteran is currently in receipt of a 10 percent rating for each upper extremity under Diagnostic Code 8516, which provides the rating criteria for paralysis of the ulnar nerve.  

Disability ratings of 10 percent, 20 percent, and 30 percent are assigned for incomplete paralysis of the minor extremity that is mild, moderate, or severe.  Disability ratings of 10 percent, 30 percent, and 40 percent are assigned for incomplete paralysis of the major extremity that is mild, moderate, or severe.  

Complete paralysis of the ulnar nerve is rated 50 percent for the minor extremity and 60 percent for the major extremity, and it contemplates the "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2013).

The Veteran is currently in receipt of a 20 percent rating for each lower extremity under Diagnostic Code 8599-8520, which provides the rating criteria for paralysis of the sciatic nerve.  Disability ratings of 10 percent, 20 percent, and 40 percent are assigned for incomplete paralysis that is mild, moderate, or moderately severe.  

A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve is rated 80 percent and contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The rating schedule does not define terms such as "mild," "moderate," or "severe," as such terms are used in the diagnostic codes.  Instead, adjudicators must evaluate all of the evidence and make a decision that is equitable and just.  38 C.F.R. § 4.6 (2013).

The Veteran was provided with an examination in July 2010, at which time the Veteran complained of numbness and tingling in the lower extremities in a stocking distribution.  The Veteran complained of aching pain in his legs with standing and walking, fatigability, and a lack of endurance and strength.  No burning sensation was noted, and the Veteran had no weakness in his lower extremities.  No issues with unsteadiness, balance, or ataxia were noted.  Sensory examination showed a loss of monofilament sensation, vibratory sensation, two point discrimination, and sharp/dull discrimination in the feet and lower legs in a stocking distribution up to the level of the knee.  Light touch discrimination was intact, and no other sensory deficits were noted.  Peripheral neurological examination showed normal strength bilaterally.  No muscular atrophy, wasting, or rigidity was noted.  The Veteran had normal muscular tone with no tremors.  The examiner noted that the symptoms associated with the neuropathy of the lower extremities exerted mild effects on his daily activities, providing evidence against this claim.  

The examiner noted diffuse hyporeflexia and deep tendon reflexes were 1/4 bilaterally.  

The Veteran complained of intermittent numbness and tingling in his hands in a glove distribution.  No burning sensations or weakness was noted in the upper extremities.  No functional loss or loss of dexterity was noted in the hands.  No muscular atrophy was noted in the hands.  Sensory examination showed a loss of monofilament sensation, vibratory sensation, two point discrimination, and sharp/dull discrimination in a glove distribution in his hands bilaterally up to the level of the wrists.  Light touch discrimination was intact.  Peripheral neurological examination showed normal strength bilaterally.  No muscular atrophy, wasting, or rigidity was noted.  The Veteran had normal muscular tone with no tremors.  The examiner noted diffuse hyporeflexia and deep tendon reflexes were 1/4 bilaterally.  

In January 2011, the Veteran complained of numbness, pain, and burning in his feet.  Monofilament testing revealed that the Veteran had no feeling to the knee.  

The Veteran underwent an additional VA examination in August 2011, at which time the Veteran stated that he had no feeling and no pain from the knee down to the plantar surfaces bilaterally.  The Veteran had no significant history of burning dysesthesias, and the Veteran did not use any ambulatory aids.  The Veteran had mild paresthesia, and absent vibration sense on his legs, ankles, and feet.  The Veteran had a lack of discrimination between sharp and dull on the legs and feet.  The Veteran's muscle power was within normal limits in all extremities, and his reflexes were intact.  The examiner stated that the neuropathy affecting the lower extremities only exerted mild effects on the Veteran's daily activities.  Nerve study  indicated that there was evidence of a mixed sensorimotor peripheral neuropathy affecting the bilateral lower extremities, estimated to be moderate in degree.  

In an August 2011 consultation, it was noted that nerve study showed evidence of a bilateral median neuropathy at the wrists, estimated to be moderately severe in degree.  There was also electrodiagnostic evidence of a co-existing peripheral neuropathy.  

With regard to the Veteran's lower extremities, the Board finds that the Veteran's symptoms do not rise to the level of moderately severe incomplete paralysis, as would be required for a greater rating under Diagnostic Code 8520.  No clinician has ever characterized the neuropathy of the Veteran's lower extremities as "moderately severe" or worse.  The Veteran's impairment has primarily involved sensory impairment and reflex impairment, without associated loss of muscle power or ability to ambulate.  The Board finds that such impairment is not of a degree approximating moderately severe incomplete paralysis, and disability ratings in excess of 20 percent for the bilateral lower extremities are accordingly unwarranted.

With regard to the Veteran's upper extremities, the Board finds that the Veteran's symptoms do not rise to the level of moderate incomplete paralysis, as would be required for a greater rating under Diagnostic Code 8516.  While the Board observes that an August 2011 nerve conduction study characterized the Veteran's neuropathy of the bilateral median nerve as "moderately severe" in degree, the Board finds that the totality of the evidence does not support such a finding.  The Veteran's impairment has primarily involved sensory and reflex impairment, without associated loss of muscle power or dexterity.  The Board finds that such impairment is not of a degree approximating moderate incomplete paralysis, and disability ratings in excess of 10 percent for the bilateral upper extremities are accordingly unwarranted.

It is important for the Veteran to understand that the Board has carefully considered the Veteran's accounts of the neuropathic symptoms that he has experienced.  If the problems he has cited were not considered, there would be no basis for the currently-assigned disability ratings.  Upon careful consideration of the evidence of record, however, the Board finds that the preponderance of the evidence is against the assignment of ratings greater than 20 percent for peripheral neuropathy of the lower extremities and 10 percent for peripheral neuropathy of the upper extremities.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Ratings

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's diabetes, nephropathy, or neuropathy disabilities that would render the schedular rating criteria inadequate.  

With respect to the Veteran's diabetes, review of the record indicates that the Veteran's primary complaints relate to elevated blood sugar, the need for insulin, and the restriction of diet.  The Board finds that the Veteran's diabetic symptomatology is fully addressed by the schedular rating criteria under which such disability is rated.  Specifically, the rating criteria contemplate the restriction of activities, taking insulin, restriction of diet.  

With respect to the Veteran's nephropathy, review of the record indicates that the Veteran's primary complaints related to the laboratory analyses of his urine.  The Board finds that such symptomatology is fully addressed by the schedular rating criteria under which such disability is rated.  Specifically, the rating criteria contemplate abnormal laboratory findings associated with nephropathy.  

With respect to the Veteran's neuropathy, review of the record indicates that the Veteran's primary complaints relate to sensory complaints and reflex impairment.  The Board finds that the Veteran's neuropathic symptomatology is fully addressed by the schedular rating criteria under which such disability is rated.  Specifically, the rating criteria contemplate weakness and sensory impairment associated with the affected nerves.  

As such, there are no additional symptoms of the Veteran's diabetes, nephropathy, or neuropathy disabilities that are not addressed by the rating schedule.  Therefore referral for consideration for an extra-schedular rating is not warranted.

To the extent the record contains a suggestion that a total disability rating based on individual unemployability (TDIU) is warranted, the Board notes that the Veteran has a combined 100 percent disability rating for the time period in question.  Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).  The issue of entitlement to a TDIU is therefore moot and will not be discussed.

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A June 2010 letter provided the Veteran with all required notice with respect to his claims of entitlement to greater disability ratings for diabetes and peripheral neuropathy of the lower extremities.  With regard to the issue of a higher initial disability ratings for peripheral neuropathy of the upper extremities, the issue of a higher initial disability rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.  

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  VA medical records have been obtained and reviewed in connection with this appeal.  The Veteran was provided with examinations in July 2010 and August 2011.  The VA examiners reviewed the Veteran's claim file, past medical history, recorded the Veteran's current complaints and history, conducted appropriate evaluations, and provided appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not argued that this examination is inadequate.

In summary, the Board finds cannot discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Livesay v. Principi, 15 Vet. App. 165 (2001); Reyes v. Brown, 7 Vet. App. 113 (1994).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Board observes that all due process concerns have been satisfied.  38 C.F.R. § 3.103 (2013).  

ORDER

A disability rating in excess of 20 percent for diabetes is denied.

A disability rating of 30 percent for diabetic nephropathy is granted, subject to the laws and regulations governing the award of monetary benefits.

Disability ratings in excess of 10 percent for peripheral neuropathy of the bilateral upper extremities are denied.

Disability ratings in excess of 20 percent for peripheral neuropathy of the bilateral lower extremities are denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


